MacIntyre, J.,
dissenting. The brief of evidence in this case is as follows: “Lee Land testified for the State the following: CI *660have known the defendant for three or four years, and she has given us considerable trouble. I have seen her walking the streets at all hours during the night. I have also seen her at houses which have the reputation of being lewd houses. I have also seen her with people of questionable character. She has no property or income that I know of. I have never seen her at work; she looks to be able to work/” “Mrs. Victor Brown testified for the State the following: ‘I have known her for about two years. She worked for me and my husband when I was sick in bed. She worked for about six weeks, and then I ran her off. She made a good hand and did good work, but sire and my husband would get in the bed and sleep together, and would lie there and have intercourse before me. I couldn’t do anything about it, because I was sick in bed. She had two or three miscarriages while she was there.’”
“Mr. Quiller Forrester testified for the State the following: ‘She and my son have been married about ten years. I am her father-in-law. They have not lived together for four years. Yes, he is still living and has not obtained a divorce from her; and neither has she so far as I know.’”
Judge Pottle, speaking for this court in Brown v. State, 14 Ga. App. 25 (supra), said: “The evidence is silent in reference to the husband’s ability to work or as to whether he actually contributed to his wife’s support.” The headnote of the Brown case is as follows : “A married woman whose husband is not shown to be unable to support her can not be convicted of vagrancy upon proof alone that she is able to work; and this is true though she and her husband may be living in a state of separation.”
In the case at bar it seems to the writer that the State has failed to carry the burden of proving that the defendant was idle and did not work, and was able to work and had no property to support her. Lee Land testified that for three or four years he had known the defendant and that he had never seen her at work. To illustrate the uncertainty of such negative testimony, the very next witness testified that the defendant worked for her about six weeks, and made a good hand and did good work. While there was testimony as to immoral conduct in the part of the defendant, proof of immoral conduct alone will not authorize a conviction of vagrancy. Adultery is made penal by a statute of this State, and the defendant was not being tried under such statute. Hartman v. State, 119 Ga. *661427, 429 (46 S. E. 628). In Welborn v. State, 119 Ga. 429 (supra), the same judge who wrote the opinion in the Hartman ease said that the testimony as to the guilt of the defendant was positive; and the conviction was affirmed. In the instant case the testimony was negative and uncertain as to all the three elements of the offense charged, except as to immoral conduct, and the writer does not think that the evidence was sufficient to support the verdict.